Citation Nr: 0529453	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  94-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for residuals 
fractured right posterior tibia, with scar, rated 0 percent 
prior to July 24, 2003, and 10 percent from July 24, 2003.

4.  Entitlement to an increased rating for tinnitus, 
evaluated as 0 percent effective prior to June 10, 1999, and 
10 percent from June 10, 1999.

5.  The propriety of VA's increase in percentage deduction, 
from 10 to 20 percent, from the veteran's VA disability 
compensation to recoup military severance pay that the 
veteran received.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In an October 1992 rating decision, service connection was 
granted for patellofemoral syndrome with chondromalacia, 
synovitis, degenerative changes of patellar tendon with scar, 
left knee (left knee disability), and patellofemoral syndrome 
of right knee (right knee disability), each rated as 10 
percent disabling effective from March 4, 1992; and status 
post right posterior tibial fracture and surgery with scar 
(right ankle disability), noncompensably rated. In a January 
1993 rating decision service connection was granted for 
tinnitus, noncompensably rated effective from March 1992, and 
denied for hearing loss.

During the pendency of the appeal, in an August 1996 rating 
action, the RO granted service connection for hearing loss, 
thus this issue is no longer before the Board. 

A September 2003 rating action increased ratings for tinnitus 
from 0 to 10 percent from June 10, 1999, and for right ankle 
disability from 0 to 10 percent effective from July 24, 2003. 
Because the increases in the evaluations do not represent the 
maximum ratings available, the veteran's claims for an 
increased evaluation for these conditions remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993); see also Norris 
v. West, 12 Vet. App. 413, 420 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10- 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations. VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit. To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith. The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260. Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed. Issue #4 on the title page is subject to this 
stay.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Preliminarily, the Board notes that in an October 2003 
notification letter, the RO advised of a proposed increase 
from 10 to 20 percent in withholding of compensation benefits 
to offset severance pay. In an October 2003 response, the 
veteran disagreed with the increase claiming undue hardship. 
However, the increased withholding was effectuated in 
February 1, 2004. Since there has been no further 
communication on this issue from the veteran it is unclear, 
given the passage of time and the nature of his disagreement, 
whether the pursuit of this appeal is still relevant to his 
circumstances. However, his representative has referenced the 
issue in a September 2005 IHP, and the RO has not issued a 
statement of the case (SOC) in response to this notice of 
disagreement. As the filing of a notice of disagreement 
places a claim in appellate status or begins the appellate 
process, the United States Court of Veterans Appeals (Court) 
has held that the RO's failure to issue a SOC is a procedural 
defect requiring remand. See Manlicon v. West, 12 Vet. App. 
238 (1999). The RO should clarify the veteran's wishes and 
take appropriate action.

In a November 2000 VA Form 21-4138, the veteran requested a 
personal hearing before a hearing officer at the RO, as 
referenced by his representative in a September 2005 Informal 
Hearing Presentation (IHP). Although a Decision Review 
Officer (DRO) Conference Report dated January 25 thru 
February 1, 2001 indicated that the veteran did not want a 
personal hearing, there is no signed document from the 
veteran to this effect, and the Conference Report is 
unsigned. Appellant should be offered the opportunity to have 
a hearing, and if desired, it should be scheduled. 

It is contended in the most recent September 2005 IHP, that 
the veteran's disabilities are more severe than currently 
rated. The appellant was last examined in 2003 VA 
examinations. On review of the record, the Board also notes 
that the veteran's service-connected left knee and right 
ankle disabilities include scars which have not yet been 
evaluated or considered for applicability of separate ratings 
by the RO. In this regard, during the pendency of the appeal, 
the diagnostic criteria for evaluating skin disabilities were 
revised, effective August 30, 2002. See 67 Fed. Reg. 49,590-
99 (July 31, 2002); see also corrections at 67 Fed. Reg. 
58,448 (September 16, 2002) and 67 Fed. Reg. 62,889 (October 
9, 1992). Due to the substantive nature of the new schedular 
criteria, and to afford the veteran due process, the veteran 
should be advised of the revised criteria and provided 
adequate opportunity to respond prior to the RO's 
consideration of the applicability of separate ratings for 
the service-connected scars of left knee and right ankle. See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In addition, the Board notes no findings in the examinations 
as to whether there is objective evidence of pain on motion, 
excess fatigability, and or incoordination associated with 
the disabilities, (and the degree at which such 
symptomatology begins). see DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995); or whether the appellant experiences likely 
additional functional loss due to pain or other 
symptomatology during flare-ups, and with repeated use, and 
the additional degree of loss of range of motion.  The 
appellant's representative has contended that new 
examinations are needed as to the issues on appeal.

The Board finds reexamination necessary to obtain a more 
thorough and current assessment of the severity of the 
bilateral knees and right ankle disabilities and scars, as 
discussed above. The examiner should render an opinion as to 
the level of functional impairment of the service-connected 
disabilities relative to the veteran's job. The veteran 
should also be provided adequate opportunity to submit 
evidence in support of his contentions of substantial 
functional impairment with his employment advancement.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should issue a letter to the 
appellant providing him with notice of 
the revised regulations for rating of 
skin disabilities pertinent to the 
service-connected scars. He should also 
be specifically informed that he should 
submit any evidence he has in his 
possession concerning the current claims, 
or to provide the RO with the information 
and authorization necessary for the RO to 
obtain a copy of such records on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and other 
appropriate legal criteria, including 
38 C.F.R. § 3.159. 

2.  The RO should attempt to obtain 
copies of pertinent records identified 
but not provided by the veteran, 
including all records of VA treatment for 
the listed disabilities from July 2003 to 
the present time.  If the RO is 
unsuccessful, the RO should so inform the 
veteran and his representative, and 
request them to provide the outstanding 
evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
examination(s) by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the service-connected disabilities, to 
include evaluation of the service-
connected scars.  The claims folder must 
be made available to and reviewed by the 
examiner, and the examiner should note 
such review in the report.

All indicated studies, including 
range of motion studies in degrees, 
should be performed.  To the extent 
possible, the manifestations of the 
service-connected disorders should 
be distinguished from those of any 
non service-connected disorders.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the severity 
of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any instability or 
subluxation of either knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

As regards the ankle, the examiner 
should specifically state whether 
there is ankylosis, nonunion, or 
malunion of the ankle joint, and 
evaluate any limitation of motion of 
the ankle as marked, moderate, or 
mild.

Tests of joint movement against 
varying resistance should be 
performed, as indicated.  The extent 
of any incoordination, weakened 
movement and excess fatigability 
should also be described for each 
disability by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degrees of additional 
loss of range of motion. 

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups for the knees and ankle.  
If feasible, the examiner should 
assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degrees of 
additional range of motion loss.  

The service-connected scars of the 
left knee and right ankle should be 
evaluated with findings consistent 
with the former and revised rating 
criteria for skin disabilities.

4.  The examiner should also provide an 
opinion concerning the functional 
impairment and impact of the service-
connected bilateral knees and right ankle 
disabilities on the veteran's employment.  
The rationale for all opinions expressed 
must also be provided.

5.  The veteran should be contacted to 
ascertain whether he wants a personal 
hearing.  If so, it should be scheduled.  
If appellant does not desire a hearing, 
he should so indicate in writing so it 
can be documented in his claims file (C-
file).

6.  Absent withdrawal of the appeal, the 
veteran should be provided a statement of 
the case in response to his notice of 
disagreement with the October 2003 
reduction in compensation benefits due to 
increased withholding. If applicable, he 
should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  If a substantive 
appeal is not submitted, there is no 
jurisdiction of this issue to the Board.

7.  Then, the RO should adjudicate all 
issues on appeal based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria, 
to include former and revised rating 
criteria in VA General Counsel opinions 
addressing when components of a knee 
disability should be separately rated.  
See VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98 (1998), 63 
Fed. Reg. 56703 (1998); VAOGCPREC 9-2004 
(September 17, 2004).

8.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski , 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


